 

Exhibit 10.49

 

Coking Operations Termination and Land Lease Agreement

 

  Party A: Pingdingshan Hongfeng Coal Processing and Coking, Ltd..

 

  Party B: Henan Province Pingdingshan Hongli Coal and Coke Co., Ltd.

 

Parties A and B, through mutual negotiations, terminate the previously signed
Lease Operation Agreement regarding leasing Pingdingshan Hongyetai Industry and
Trade Co., Ltd. (“Hongyetai”). That agreement would terminate in April 2016, and
now it will terminate on November 30, 2016.

 

Parties will not continue the execution of the pervious lease, and reach the
following agreement regarding the aboveground coke gasification equipment land
built in Hongyetai plan:

 

  1. The Hongyetai’s No. 1 coke furnace lease signed by both parties will end on
November 30, 2015 and is no longer effective.

 

  2. Party B leases the 50,000 square meters land where the aboveground coke
gasification equipment is and built in the north side of Hongyetai plant to
produce coke gasification. The lease term is one year.

 

  3. Parties agree that December 2015 is used as adjustment period. The lease
will start from January 1, 2016 and the lease term is one year.

 

  4. During the lease term, Party A may not interfere Party B’s production.

 

  5. Party B may not engage in any activities inconsistent with coke
gasification. Party B shall be solely responsible to arrange production staff
and management personnel for the coke gasification.

 

  6. Party A shall charge Party B a land lease fee of RMB 50,000 every month.

 

  7. The parties may file lawsuits to resolve dispute arising from this
agreement to the court where this agreement was entered into.

 

  8. This agreement shall be made in four copies, with Parties A and B each
holding two, and shall become effective upon the parties’ seal.

 

Party A:   Party B:       [seal of Pingdingshan Hongfeng   [seal of Henan
Province Pingdingshan Coal Processing and Coking, Ltd.]   Hongli Coal & Coke
Co., Ltd.]           November 25, 2015

 

 

 



 

 

 

